Citation Nr: 0818338	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-07 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a total disability rating due to individual 
unemployability (TDIU).

2. Entitlement to a rating in excess of 30 percent for 
service-connected right knee replacement.

3. Entitlement to a rating in excess of 10 percent for 
service-connected shoulder tendonitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

On June 27, 2007, prior to promulgation of a decision by the 
Board on the issues of entitlement to a rating in excess of 
30 percent for service-connected right knee replacement and a 
rating in excess of 10 percent for service-connected shoulder 
tendonitis, the veteran requested to withdraw his appeal on 
these issues.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (Wes 
t 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn the issues of 
entitlement to a rating in excess of 30 percent for service-
connected right knee replacement and a rating in excess of 10 
percent for service-connected shoulder tendonitis; hence, 
there remain no allegations of errors of fact or law for 
appellate consideration for these issues.  Accordingly, the 
Board does not have jurisdiction to review the issues of 
entitlement to a rating in excess of 30 percent for service-
connected right knee replacement and a rating in excess of 10 
percent for service-connected shoulder tendonitis.  These 
issues are, therefore, dismissed.


ORDER

The issue of entitlement to a rating in excess of 30 percent 
for service-connected right knee replacement is dismissed.

The issue of entitlement to a rating in excess of 10 percent 
for service-connected shoulder tendonitis is dismissed.


REMAND

While this appeal was pending, the veteran raised new service 
connection claims for a low back disorder, a right hip 
disorder, and a left knee disorder, claimed as secondary to 
his service-connected right knee disability.  The United 
States Court of Appeals for Veterans Claims has held that all 
issues "inextricably intertwined" with an issue certified 
for appeal are to be identified and developed prior to 
appellate review.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The threshold determination for eligibility for a 
TDIU rating is based on the rating evaluations assigned to 
service-connected disabilities.  Thus, a decision on the 
veteran's claim for a TDIU rating is dependent on the outcome 
of the veteran's new service connection claims.  
Consequently, the claim for a TDIU rating is inextricably 
intertwined with the increased rating claims, and the claim 
of entitlement to a TDIU rating must be remanded to the AOJ 
in accordance with Harris.

The Board also notes that the veteran was in receipt of 
disability benefits from the Social Security Administration 
(SSA) from December 1974 to February 1988 and again from June 
1994 to August 1991.  The records associated with the 
applications for these benefits are not in the claims file.  
When VA has notice prior to the issuance of a final decision 
of the possible existence of certain records and their 
relevance, the Board must seek to obtain those records before 
proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 
163, 169 (1998).  

Accordingly, the case is REMANDED for the following action:

1.	Adjudication of the service connection 
claims for a low back disorder, right 
hip disorder, and left knee disorder, 
claimed as secondary to the veteran's 
service-connected right knee disorder. 

2.	All records relevant to the veteran's 
applications for SSA benefits in 1974 
and 1994 should be requested.  All 
requests and responses, positive or 
negative, should be associated with the 
claims file.

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
TDIU claim should be readjudicated, to 
include all evidence received since the 
September 2006 supplemental statement 
of the case.  The veteran and his 
representative should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


